Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan C. Pattillo on March 2, 2022.

The application has been amended as follows: 
	The Claims:

	In claim 1, line 4, after “5.0 wt%,” insert – wherein the two or more colorants comprises a first colorant, the first colorant being present in an amount of at least 5 times that of any other colorant in the nail polish removing composition, --.  
	In claim 1, line 6, after “nm” insert – , further wherein the nail polish removing composition has an extinction of at least 1.5 when measured across all wavelengths in the entire visible spectrum in an optically transparent solvent via spectrophotometer and across 1 cm path length in a ratio of 1:8 composition to optically transparent solvent --. 
 
Cancel claims 3, 4, 11-18, and 20.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-9, and 19, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 20, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Macneill et al (US 2016/0354295).  Macneill et al teach an acetone deficient composition including at least one polyol, at least one alkyl carbonate, at least one monoalcohol, and optionally, at least one hydrocarbon based non-volatile oil.  See Abstract.   However, Macneill et al do not teach or suggest a nail polish removing composition having a specific extinction peak and an absorption peak range between 460 nm and 600 nm, said composition containing a specific mixture of a solvent, two or more colorants, wherein the two or more colorants comprises a first colorant, the first colorant being present in an amount of at least 5 times that of any other colorant in the nail polish removing composition, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
None of the references of record, alone or in combination, teach or suggest a nail polish removing composition having a specific extinction peak and an absorption peak range between 460 nm and 600 nm, said composition containing a specific mixture of a solvent, two or more colorants, wherein the two or more colorants comprises a first colorant, the first colorant being present in an amount of at least 5 times that of any other colorant in the nail polish removing composition, and the other requisite .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 9, 2022